DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24-35 and 39 are directed to an allowable system. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36-38, directed to the process of making or using an allowable system, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 3, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24-26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
	Regarding claim 25, Brossell et al. discloses an aerosol exposure system wherein the supply duct is able to bring the aerosol product into the upper portion of the exposure chamber (see figure 6 and section 5. Material and methods), since the aerosol product enter the exposure chamber from the side.
Regarding claim 26, Brossell et al. discloses an aerosol exposure system further comprising discharge means, able to discharge the product out of the exposure chamber (see figure 6 and section 5. Material and methods).
Claim 31 invokes 112(d) interpretation for “means for controlling, and optionally adjusting” (see lines 1-2). The “means for controlling, and optionally adjusting” is interpreted as one or more sensors (see applicant’s specification, page 7, lines 18-29).
	Regarding claim 31, Brossell et al. discloses an aerosol exposure system comprising means for controlling, and optionally adjusting (Peltier elements), at least one parameter among the pressure, the temperature and the hygrometry inside the exposure chamber (see figure 6 and section 5. Material and methods).

Allowable Subject Matter
Claims 27-29 and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art references are Brossell et al. (A thermal precipitator for the deposition of airborne nanoparticles onto living cells—Rationale and development, 2013) and Hussain et al. (US 9,588,105 B1).
	Regarding claim 24, Brossell et al. discloses a system for exposure to an aerosol product comprising:
- an exposure chamber intended for receiving an aerosol product;
- a device for diffusing an aerosol product comprising a source of aerosol product to be sprayed, connected to an aerosol generator; and
- at least one supply duct bringing the aerosol product into the exposure chamber (see figure 6 and section 5. Material and methods).
	Hussian et al. discloses a system for exposure to an aerosol product comprising:
- an exposure chamber (150) intended to receive an aerosol product; 
- an aerosol generator (104), said aerosol generator (104) cooperating with a desiccator (dry air from gas supply, 101) so as to at least partially eliminate the moisture from the aerosol product; and
- at least one supply duct (120) intended to bring the aerosol product into the exposure chamber (150) (see Abstract; figure 1A; column 2, lines 31-52; and column 5, line 57 through column 7, line 31).
The prior art references fails to disclose or suggest a system wherein the aerosol product to be sprayed is a suspension of microorganisms, a suspension of spores, or is a composition whose antimicrobial activity is to be tested, since Brossell et al. discloses fluorescent polystyrene latex (PSL) nanoparticles in the aerosol product (see section 5. Material and methods).
Claims 25-35 and 39 depend on claim 24.
Regarding claim 36, Brossell et al. discloses a process for evaluating cells either with fluorescence microscopy for particle detection or with a living cell count assay for effects on the viability of the cells of the transwells (see section 5.3) and an exposure chamber, a device for diffusing an aerosol product comprising a source of aerosol product to be sprayed, connected to an aerosol generator, said aerosol generator cooperating with a diffusion dryer so as to at least partially eliminate the moisture from the aerosol product, and at least one supply duct bringing the aerosol product into the exposure chamber (see figure 6 and section 5. Material and methods).
Hussian et al. discloses a system for exposure to an aerosol product comprising:
- an exposure chamber (150) intended to receive an aerosol product; 
- an aerosol generator (104), said aerosol generator (104) cooperating with a desiccator (dry air from gas supply, 101) so as to at least partially eliminate the moisture from the aerosol product; and
- at least one supply duct (120) intended to bring the aerosol product into the exposure chamber (150) (see Abstract; figure 1A; column 2, lines 31-52; and column 5, line 57 through column 7, line 31).
The prior art references fail to disclose or suggest a process for evaluating the integrity of a container comprising the successive steps of (a) introducing the container to be evaluated into the exposure chamber of an aerosol exposure system comprising:
- an exposure chamber for receiving an aerosol product;
- a device for diffusing an aerosol product comprising a source of aerosol product to be sprayed, connected to an aerosol generator, said aerosol generator cooperating with a desiccator so as to at least partially eliminate the moisture from the aerosol product; and
- at least one supply duct bringing the aerosol product into the exposure chamber,
wherein the aerosol product to be sprayed is a suspension of microorganisms;
(b) generating an aerosol from the suspension of microorganisms, said aerosol being vaporized in the exposure chamber such that the microorganisms are in contact with the container;
(c) recovering the container and optionally incubating the container under conditions allowing the growth of the microorganisms; and
(d) detecting the possible presence of microorganisms inside the container.
Claim 37 depends on claim 36.
Regarding claim 38, Brossell et al. discloses a process for evaluating cells either with fluorescence microscopy for particle detection or with a living cell count assay for effects on the viability of the cells of the transwells (see section 5.3) and an exposure chamber, a device for diffusing an aerosol product comprising a source of aerosol product to be sprayed, connected to an aerosol generator, said aerosol generator cooperating with a diffusion dryer so as to at least partially eliminate the moisture from the aerosol product, and at least one supply duct bringing the aerosol product into the exposure chamber (see figure 6 and section 5. Material and methods).
Hussian et al. discloses a system for exposure to an aerosol product comprising:
- an exposure chamber (150) intended to receive an aerosol product; 
- an aerosol generator (104), said aerosol generator (104) cooperating with a desiccator (dry air from gas supply, 101) so as to at least partially eliminate the moisture from the aerosol product; and
- at least one supply duct (120) intended to bring the aerosol product into the exposure chamber (150) (see Abstract; figure 1A; column 2, lines 31-52; and column 5, line 57 through column 7, line 31).
The prior art references fail to disclose or suggest a process for evaluating the antimicrobial activity of a product of interest comprising:
(a) introducing microorganisms into the exposure chamber of an aerosol exposure system comprising:
- an exposure chamber for receiving an aerosol product;
- a device for diffusing an aerosol product comprising a source of aerosol product to be sprayed, connected to an aerosol generator, said aerosol generator cooperating with a desiccator so as to at least partially eliminate the moisture from the aerosol product; and
- at least one supply duct bringing the aerosol product into the exposure chamber,
wherein the aerosol product to be sprayed is a suspension of microorganisms;
(b) generating an aerosol from the product of interest, said aerosol being vaporized in the exposure chamber such that the microorganisms are in contact with said product of interest;
(c) recovering the microorganisms; and
(d) detecting the rate of growth and/or survival of the microorganisms.

Response to Arguments
Applicant’s arguments, see Remarks, filed April 7, 2022, with respect to the objection of the specification and the 112(b) rejection of claim 30 have been fully considered and are persuasive.  The objection of the specification and the 112(b) rejection of claim 30 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774